Name: Council Regulation (EU) 2016/891 of 6 June 2016 amending Regulation (EU) 2016/72 as regards certain fishing opportunities
 Type: Regulation
 Subject Matter: natural environment;  fisheries;  international law
 Date Published: nan

 8.6.2016 EN Official Journal of the European Union L 151/1 COUNCIL REGULATION (EU) 2016/891 of 6 June 2016 amending Regulation (EU) 2016/72 as regards certain fishing opportunities THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 43(3) thereof, Having regard to the proposal from the European Commission, Whereas: (1) Council Regulation (EU) 2016/72 (1) fixes for 2016 the fishing opportunities for certain fish stocks and groups of fish stocks applicable in Union waters and, for Union vessels, in certain non-Union waters. (2) For the purposes of the management of the fishing opportunities of sandeel in ICES divisions IIa, IIIa and ICES subarea IV, Annex IID of Regulation (EU) 2016/72 defines seven management areas within which specific catch limits apply. (3) Pursuant to Regulation (EU) 2016/72, as amended by Council Regulation (EU) 2016/458 (2), the total allowable catch (TAC) for sandeel in the Union waters of ICES divisions IIa, IIIa and ICES subarea IV is set at 87 219 tonnes, whilst the catch limit for sandeel in management area 1 is set at 13 000 tonnes in order to allow Denmark to conduct a real-time monitoring exercise to get a better indication of the actual stock size, based on ICES special request advice. (4) It transpires from the analysis of the results of the real-time monitoring of the stock size that the catch limit for sandeel in area 1 should have been maintained at a catch limit of 5 000 tonnes as originally advised by ICES for this area. (5) In those circumstances, the TAC should be decreased by 8 000 tons. Based on a commitment made by Denmark prior to the adoption of Regulation (EU) 2016/458, that reduction should be operated in respect of Denmark's subquota in management area 3. That reduction constitutes an ad hoc solution in view of the unexpected substantive decrease in the fishing opportunities for sandeel indicated in the ICES scientific advice and in view of specific commitments made by the Member State concerned. It is without prejudice to the relative stability key and will not set a precedent for future cases. (6) The stock biomass and recruitment of anchovy in the Bay of Biscay are among the highest in the historical time series, thus allowing a higher precautionary TAC in 2016 in accordance with the management strategy assessed by the Scientific, Technical and Economic Committee for Fisheries (STECF) in 2014. (7) Regulation (EU) 2016/72 should therefore be amended accordingly. (8) Since the modification of catch limits has an influence on the economic activities and the planning of the fishing season of Union vessels, this Regulation should enter into force immediately after its publication. (9) The catch limits provided for in Regulation (EU) 2016/72 apply from 1 January 2016. The provisions of this Regulation concerning catch limits should therefore also apply from that date. Such retroactive application is without prejudice to the principles of legal certainty and protection of legitimate expectations as the fishing opportunities concerned have not yet been exhausted, HAS ADOPTED THIS REGULATION: Article 1 In Annex IA to Regulation (EU) 2016/72: (a) the fishing opportunities table for sandeel in Union waters of IIa, IIIa and IV is replaced by the following: Species: Sandeel Ammodytes spp. Zone: Union waters of IIa, IIIa and IV (3) Denmark 74 273 (4) United Kingdom 1 799 (4) Germany 126 (4) Sweden 3 021 (4) Union 79 219 TAC 79 219 Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply (b) the fishing opportunities table for anchovy in VIII is replaced by the following: Species: Anchovy Engraulis encrasicolus Zone: VIII (ANE/08.) Spain 29 700 France 3 300 Union 33 000 TAC 33 000 Analytical TAC&#x2019; Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. It shall apply from 1 January 2016. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 6 June 2016. For the Council The President H.G.J. KAMP (1) Council Regulation (EU) 2016/72 of 22 January 2016 fixing for 2016 the fishing opportunities for certain fish stocks and groups of fish stocks, applicable in Union waters and, for Union fishing vessels, in certain non-Union waters, and amending Regulation (EU) 2015/104 (OJ L 22, 28.1.2016, p. 1). (2) Council Regulation (EU) 2016/458 of 30 March 2016 amending Regulation (EU) 2016/72 as regards certain fishing opportunities (OJ L 80, 31.3.2016, p. 1). (3) Excluding waters within six nautical miles of the UK baselines at Shetland, Fair Isle and Foula. (4) Without prejudice to the landing obligation catches of dab, whiting and mackerel may be counted against up to 2 % of the quota (OT1/*2A3A4), provided that not more than 9 % in total of this quota for sandeel is accounted for by these catches and by-catches of those species that are accounted for under Article 15(8) of Regulation (EU) No 1380/2013. Special condition: within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the following sandeel management areas, as defined in Annex IID: Zone: Union waters of sandeel management areas 1 2 3 4 5 6 7 (SAN/234_1) (SAN/234_2) (SAN/234_3) (SAN/234_4) (SAN/234_5) (SAN/234_6) (SAN/234_7) Denmark 12 263 4 717 51 428 5 659 0 206 0 United Kingdom 268 103 1 299 124 0 5 0 Germany 19 7 91 9 0 0 0 Sweden 450 173 2 182 208 0 8 0 Union 13 000 5 000 55 000 6 000 0 219 0 Total 13 000 5 000 55 000 6 000 0 219 0